'The opinion of the court was delivered by
Bermudez, C. J.
The defendant was prosecuted for administering poison with intent to commit murder.
He was convicted and sentenced to hard labor for life.
During the trial he took several bills of exception. After verdict he made a motion for a new trial and a motion in arrest of judgment.
Relief having been denied him, he appeals.
It is unnecessary to pass on the bills and on the motion in arrest.
The motion for a new trial charges that, after the jury had retired to deliberate on their verdict, they were separated. The record shows that the sheriff conducted four of the jurors from the jury room, through the court room, into the yard, allowing the other *829eight to remain in the jury room, up stairs, with no deputy in charge.
They were accessible; misconduct is presumed.
In a capital case, separation of the jury, such as thus occurred, is fatal to the prosecution. 8 E. 554; 4 An. 435; 21 An. 321; 23 An. 213; 41 An. 689.
The dereliction on the part of the sheriff is censurable.
It is therefore ordered and decreed that the verdict in this case be set aside, and the sentence upon it avoided and reversed'; and it is now ordered and adjudged that the case be remanded to the lower court for further proceedings according to law.